Opinion issued June 25, 2012.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00257-CV
                           ———————————
                 IN RE MILDRED DUNN, A/K/A MILDRED
               GARRETT, A/K/A MILDRED BANKS, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      By petition for writ of mandamus, relator, Mildred Dunn, challenges the trial

court’s February 20, 2012 order denying her motion to dismiss.1




1
      The underlying case is Park Harbor Improvement Association Inc. v. Mildred
      Dunn, a/k/a Mildred Garrett, a/k/a Mildred Banks, in the 234th District Court,
      Harris County, Texas, Trial Court Cause No. 2010-48259, The Honorable Reece
      Rondon, presiding.
      We deny the petition for writ of mandamus. All pending motions are denied

as moot.



                                PER CURIAM




Panel consists of Justices Bland, Massengale, and Brown.